Title: From George Washington to Brigadier General John Paterson, 1 November 1778
From: Washington, George
To: Paterson, John


  
    sir
    Fredericksbg [N.Y.] 1st Novemr 1778
  
  I received your favor of the 28th Ulto. I do not mean to place your Brigade on a different footing from the rest of the Massachussets—or the other Troops in the Army. In my Letter to General Gates of the 27th I advised him according to the information I had received—and which I was then and am now told was derived from yourself, but a little time before the Army left the White plains, that you had procured Cloathing for your Brigade by particular applications, from a different channel. This I also understood you had not delivered—& that you had determined when at the plains to keep it for some time; and therefore I added, that where this was the case, there could not be a double supply, by permitting another draught from the Stock at Springfield. Supposing the above facts to be true—and on which I request your Answer, my restrictions were certainly right as being founded in principles of equal justice, and conformable to the general system of conduct used thro the whole line. Your Brigade was more particularly mentioned than any other Troops because the information respecting it was <more> particular; but the restrictions was designed to extend to all Troops in the same predicament. If you have Cloathing which has not been delivered, you may return it to the Cloathier if you choose it—and draw from the Stock in his hands; or if it has been delivered, you may still give it in, and obtain from him a New supply. All I had or have in view, is to put the whole Army in the same situation. I am sir Yr Most Obedt servant

  G.W.

 